Citation Nr: 0503024	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's chronic lumbar myositis, left sciatic nerve 
neuralgia, and lumbar spine degenerative disc disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's nephew


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
recharacterized the veteran's lumbar region disorder as 
lumbar spine degenerative disc disease and denied an 
evaluation in excess of 20 percent for that disability.  In 
May 2002, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
February 2004, the Board remanded the veteran's appeal to the 
RO for additional action.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

For the reasons and bases discussed below, a 30 percent 
evaluation for the veteran's chronic lumbar myositis, left 
sciatic nerve neuralgia, and lumbar spine degenerative disc 
disease is GRANTED.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar region disability 
has been shown to be manifested by no more than moderate 
lumbar spine limitation of motion; mild lumbar spine 
degenerative disc disease; mild paraspinous muscle spasm; 
demonstrable L1 vertebral compression fracture residuals; and 
no neurological abnormalities.  

2.  The version of 38 C.F.R. § 4.71a, Diagnostic Codes 5021, 
5285, 5292, 5293 in effect prior to September 26, 2003 is 
more favorable to the veteran's claim than the amended 
version of the regulations.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the veteran's 
chronic lumbar myositis, 


left sciatic nerve neuralgia, and lumbar spine degenerative 
disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5285, 
5292 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's January 1946 physical examination for service 
separation indicates that he injured his back in a September 
1943 inservice fall.  The report of a May 1948 VA examination 
for compensation purposes indicates that the veteran 
exhibited bilateral lumbar muscular spasticity. 
Contemporaneous X-ray studies of the lumbar spine revealed no 
abnormalities.  The veteran was diagnosed with chronic lumbar 
myositis.  In June 1948, the RO established service 
connection for chronic lumbar myositis and assigned a 
noncompensable evaluation for that disability for the period 
between January 21, 1946, and May 2, 1948, and a 10 percent 
evaluation effective on and after May 3, 1948.  

An October 1954 VA hospital summary indicates that the 
veteran was diagnosed with lumbosacral strain and left 
sciatic nerve neuralgia due to trauma.  Contemporaneous X-ray 
studies of the lumbosacral and thoracic spinal segments were 
reported to be "normal."  In December 1954, the RO 
recharacterized the veteran's service-connected back disorder 
as chronic lumbar myositis with left sciatic nerve neuralgia 
and assigned a 20 percent evaluation for that disability 
effective on and after September 16, 1954.  

The report of a December 2001 VA examination for compensation 
purposes states that the veteran was diagnosed with 
lumbosacral spine degenerative disc disease.  In January 
2002, the RO recharacterized the veteran's service-connected 
back disorder as lumbar spine degenerative disc disease and 
continued the prior 20 percent evaluation.  

The Board observes that the veteran's lumbar myositis and 
left sciatic neuralgia clearly represent distinct 
disabilities separate and apart from his lumbar spine 
degenerative disc disease.  Service connection has been in 
effect since 1954 for the veteran's lumbar myositis and left 
sciatic nerve neuralgia and thus is protected.  38 C.F.R. 
§ 3.957 (2004).  Given these facts, the Board construes the 
January 2002 rating decision as an expansion of the veteran's 
service-connected back disorder to include lumbar spine 
degenerative disc disease rather than an ineffective attempt 
to sever service connection for his lumbar myositis and left 
sciatic nerve neuralgia.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  On and before 
September 22, 2002, the rating schedule directed that a 10 
percent disability evaluation was warranted for mild 
intervertebral disc disease.  A 30 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease).  Under the amended rating 
schedule, intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (2003) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent disability evaluation was warranted 
for intervertebral disc syndrome which was productive of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation required incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities are to be 
rated using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to lumbosacral spine intervertebral disc syndrome 
(degenerative disc disease) and other spine and back 
disorders.  Under the amended rating schedule, intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

Myositis is to be evaluated as degenerative arthritis on the 
basis of limitation of motion of the affected parts.  38 
C.F.R. § 4.71a, Diagnostic Code 5021 (2004).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

On and before September 25, 2003, the rating schedule 
directed that slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation.  A 20 
percent evaluation required moderate limitation of motion.  A 
40 percent disability evaluation required severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic 
Code 5292 (2003).  On September 26, 2003, the Secretary of 
the VA amended the portions of the Schedule For Rating 
Disabilities applicable to lumbar spine limitation of motion.  
Under the amended rating schedule, such disability is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a (2004).  

On and before September 25, 2003, the rating schedule 
directed that vertebral fracture residuals without associated 
spinal cord involvement which were manifested by abnormal 
mobility requiring the use of a neck brace (jury mast) 
warranted a 60 percent disability evaluation.  Where the use 
of a neck brace was not required, the vertebral fracture 
residuals were to be evaluated on the basis of the resulting 
definite limitation of motion or muscle spasm with 10 percent 
to be added for demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vertebral fracture residuals.  Under the amended rating 
schedule, the disability is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4, Diagnostic Code 5235 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board finds that the 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5292 (2003) and 38 C.F.R. § 4.71, Diagnostic Code 5293 
(2002) to be more favorable to the veteran as they require 
less specific symptoms than the amended version of 38 C.F.R. 
§ 4.71a.  Therefore, the Board will review the veteran's 
entitlement to an increased evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292 (2003) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  VAOPGPREC 3-2000 (Apr. 
10, 2000).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).  A 10 percent evaluation is warranted for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderated incomplete paralysis.  38 
C.F.R. § 4., Diagnostic Code 8520 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.59 (2004).  

An August 2001 hospital summary indicates that the veteran 
exhibited no neurological abnormalities.  The veteran was 
diagnosed with degenerative joint disease.  In his September 
2001 informal claim, the veteran indicated that his lumbar 
muscle disorder had increased in severity.  

A November 2001 VA treatment record states that the veteran 
complained of low back pain after falling while washing 
dishes earlier in the day.  Treating VA medical personnel 
observed lower paraspinal area tenderness and "intact power 
sensations in" the lower extremities.  X-ray study of the 
lumbosacral spine revealed findings consistent with 
lumbosacral spine degenerative disc disease and "compression 
change involving the superior end-plate of L1, probably 
chronic."  An impression of an "88 year old man status/post 
fall with complaints of low back pain" was advanced.  

At the December 2001 VA examination for compensation 
purposes, the veteran complained of chronic non-radiating 
lumbar region pain.  He stated that his low back pain was 
exacerbated by using his walker and prolonged standing.  The 
physician noted that: the veteran's claims file was not 
available for review; the veteran did not report any lower 
extremity paresthesia; and the November 2001 VA radiological 
study showed evidence of lumbosacral spine degenerative disc 
disease.  On examination of the lumbosacral spine, the 
veteran exhibited a range of motion of flexion to 80 degrees, 
no extension, and lateral extension to 20 degrees, 
bilaterally; mild paraspinous muscle spasm; intact lower 
extremity pain and touch sensation; 2+ and symmetrical 
patellar and Achilles tendon jerks; and normal lower 
extremity muscle strength.  The VA examiner commented that:

Minimally decreased range of motion of 
the lumbar spine and no objective 
clinical evidence of any neurological 
involvement at this time.  It is the 
opinion of this examiner that it is as 
likely as not that this represents a 
continuation of the same disorder for 
which this man is service-connected.  

In his February 2002 notice of disagreement, the veteran 
believed that an evaluation in excess of 20 percent was 
warranted for his lumbar spine degenerative disc disease as 
he had no control over his legs "due to his back" and had 
fallen several times.  He conveyed that his back disability 
impaired his ability both to stand for prolonged periods of 
time and to do tasks such as housework and shaving.  

At the May 2002 hearing on appeal, the veteran testified that 
he experienced intermittent low back pain and frequent falls 
due to his back.  The veteran's nephew testified that the 
veteran's lumbar spine disability prevented him from fishing, 
his favorite pastime.  

At a March 2004 VA examination for compensation purposes, the 
veteran complained of chronic non-radiating low back pain.  
The physician noted that: the veteran's claims file was 
reviewed; the November 2001 VA X-ray studies of the lumbar 
spine revealed lumbosacral spine degenerative disc disease 
and a chronic L1 compression fracture; and the veteran did 
not report any lower extremity paresthesia.  On examination 
of the lumbosacral spine, the veteran exhibited a range of 
motion of flexion to 70 degrees, no extension, and lateral 
extension to 20 degrees, bilaterally; mild paraspinous muscle 
spasm; intact lower extremity pain and touch sensation; 2+ 
and symmetrical patellar and Achilles tendon jerks; normal 
lower extremity muscle strength; and "no objective clinical 
evidence of any current neurological involvement.  An 
impression of "lumbar spine degenerative disc disease 
resulting in chronic low back pain and some decrease in range 
of motion of the lumbar spine."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service-connected lumbar muscle and 
lumbar spine disabilities have been shown to be manifested by 
no more than moderate lumbar spine limitation of motion, mild 
lumbar spine degenerative disc disease, mild paraspinous 
muscle spasm, demonstrable L1 vertebral compression fracture 
residuals, and no neurological abnormalities.  Such findings 
warrant assignment of at least a 20 percent evaluation under 
Diagnostic Codes 5003, 5021, 5292 (2003).  In the absence of 
objective evidence, including neurological findings, 
consistent with either severe lumbar spine limitation of 
motion or moderate intervertebral disc disease with recurring 
attacks, the Board finds that the current 20 percent 
evaluation is appropriate under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5021, 5292 (2003).  The veteran has been shown to 
have a demonstrable L1 compression fracture.  In such a case, 
the provisions of Diagnostic Code 5285 direct that 10 percent 
is to be added to the evaluation of the veteran's lumbar 
disability.  Therefore, the Board finds that a 30 percent 
evaluation is now warranted for the veteran's lumbar spine 
and muscle disability.  




III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to an increased evaluation for 
his lumbar muscle and spine disorder the Board observes that 
the RO issued a VCAA notice to the veteran in February 2004 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  While the VCAA notice provided to the veteran does 
not strictly comply with the Court's guidelines as set forth 
in Pelegrini, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

A 30 percent evaluation for the veteran's chronic lumbar 
myositis, left sciatic nerve neuralgia, and lumbar spine 
degenerative disc disease is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


